Citation Nr: 0122678	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
including as due to asbestos exposure in service.

2.  Entitlement to an increased (compensable) evaluation for 
asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1957.  

The appeal arises from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying an increased 
(compensable) rating for pleural plaques of the lungs due to 
asbestos exposure, and denying service connection for 
multiple myeloma including as due to asbestos exposure in 
service. 

In the course of appeal the veteran testified at a hearing 
before a hearing officer at the RO in December 1999.  The 
appellant and his wife testified before the undersigned 
member of the Board of Veterans' Appeals (Board) in 
Washington, D.C., in June 2001.  Transcripts of those 
hearings are contained in the claims folder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

Service Connection for Multiple Myeloma Including
As Due to Asbestos Exposure in Service  

At his hearing before a hearing officer at the RO in December 
1999, as well as at his hearing before the undersigned Board 
member in June 2001, the veteran testified that he was 
exposed to multiple toxins in service which he contended 
caused him to develop multiple myeloma.  These toxins 
included carbon tetrachloride which he used on a daily basis 
as a Navy electrician to clean and restore electrical 
equipment.  He also reported being exposed to sulfuric acid 
fumes in high concentrations when rebuilding batteries in the 
battery room aboard ship, being exposed to diesel oil which 
was used as an electrical parts solvent, and being exposed to 
asbestos which the veteran reportedly shaped and installed in 
exhaust or forced air systems.  He testified that he was 
exposed to these toxic substances in service without the 
benefit of protective hand, body, or respiratory gear, even 
though such protections were standards required by OSHA in 
the veteran's post-service work as an electrician.  He added 
that carbon tetrachloride had since been banned for use as a 
cleaning agent.  The Board notes that the veteran has already 
been service-connected for asbestosis, and hence his exposure 
to asbestos in service is not a matter in dispute.  The 
veteran's service personnel records confirm that he worked as 
an electrician in the Navy from May 1953 to March 1957.  
Based on the veteran's plausible testimony and based on 
general knowledge of the past use of carbon tetrachloride and 
diesel oil as industrial cleaners and solvents, and the use 
of sulfuric acid in lead acid batteries, the Board concludes 
as regards the issue of entitlement to service connection for 
multiple myeloma, as addressed in this Remand, that the 
veteran had significant exposure to carbon tetrachloride, 
diesel oil, and fumes of sulfuric acid in service in the 
course of his work as an electrician.  

The Board notes at the outset that service connection may be 
granted for multiple myeloma if it is incurred in or 
aggravated by service, or manifest to a compensable degree 
within the first post service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).  The evidence in this case 
indicates that multiple myeloma was first diagnosed in 1998.  

The Court has indicated that, while there is no current 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations, 
VA has issued a circular on asbestos-related diseases which 
provides some guidelines for considering compensation claims 
based on exposure to asbestos: Department of Veteran's 
Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  McGinty v. Brown, 4 Vet.App. 428, 432 
(1993).  The DVB Circular was subsequently rescinded and its 
basic guidance is now found in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (Jan. 31, 1997).

According to M21-1, inhalation of asbestos fibers can produce 
fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis) being the most common disease.  Asbestos fibers 
may also produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal tract.  Cancers of the 
larynx and pharynx, as well as the urogenital system (except 
the prostate) are also associated with asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.

However, the M21-1 manual provisions cited above do not 
articulate a causal link between asbestos exposure in service 
and the veteran's multiple myeloma.  Medical opinions 
providing a causal link between exposure to asbestos or other 
harmful agents in service and subsequent development of 
multiple myeloma will lend support to the veteran's claim of 
entitlement to service connection for multiple myeloma.  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The Board notes that the veteran has submitted medical 
opinions by D. BuchBarker, M.D., dated in December 1999 and 
January 2000, to the effect that the veteran's exposure to 
carbon tetrachloride, cleaning fluids, diesel oil, and 
sulfuric acid in service in the Navy is likely to have caused 
his multiple myeloma.  However, that physician did not have 
the benefit of reviewing the veteran's claims folder and the 
medical records and scientific literature contained therein.  
A VA examiner who reviewed the claims folder and examined the 
veteran in April 2000 discussed the question of etiology of 
the veteran's multiple myeloma, but ultimately concluded that 
medical knowledge was insufficient to ascertain whether a 
causal link existed between the veteran's exposure to certain 
agents in service and his development of multiple myeloma.  
The Board is of the opinion that a VA oncologist, who will be 
informed by the additional medical and scientific information 
submitted into the claims folder subsequent to the April 2000 
VA examination, will be able to come to some conclusion as to 
the likelihood of a causal link between the veteran's 
exposure to asbestos, carbon tetrachloride, diesel oil, and 
fumes of sulfuric acid in service and his subsequent 
development of multiple myeloma years later.  Accordingly, in 
keeping with the duty to assist under the VCAA, further VA 
examination is in order.  

In that regard, the Board notes that the veteran in an August 
1998 submission informed that he worked post service as an 
electrician for various electric companies between May 1976 
and November 1996, and exposure to certain of these above-
noted harmful agents during this post-service period cannot 
be entirely excluded from consideration.  The veteran 
testified at his hearings that in post-service private work 
as an electrician he wore protective gloves or clothing and 
devices protective of respiration, affording him better 
protection from such harmful agents than he had in service.  
The possibility of post-service exposure to potentially 
harmful agents should be considered by the VA examiner.  

Increased (Compensable) Rating for Asbestosis

At a January 1999 VA respiratory examination the examiner 
only had old X-rays available for review.  The veteran 
reported heavy exposure to asbestos in service, including 
daily exposure, including exposure to asbestos clouds which 
formed when he cleaned areas where asbestos was present.  The 
veteran reported continuing to work as an electrician post 
service, working with new and old structures, with continued 
asbestos exposure.  The examiner noted a diagnosis of 
multiple myeloma and a history of acute renal failure upon 
administration of CT-scan with contrast.  The veteran 
reported that his functional status was not nearly as good as 
a year ago, which decline the examiner attributed to his 
recent multiple myeloma and ongoing chemotherapy.  The 
veteran denied cough, sore throat, nasal congestion, or 
wheezing.  It was noted that multiple myeloma was first 
diagnosed when the veteran broke multiple ribs, and the 
veteran reported that he had avoided coughing since that time 
to reduce the risk of additional rib fractures.  On 
examination, the veteran had a blood pressure of 127/70, a 
pulse of 62 beats per minute and regular, an unlabored 
respiration of 20 breaths per minute, and a temperature of 
98.5 degrees Fahrenheit.  Height was six feet and weight was 
195 pounds.  The veteran had room air saturations of 96 
percent.  There was good excursion of the chest on 
respiration, and there was no percussion tenderness or 
referred tenderness on compression of the ribs.  Auscultation 
revealed normal breath sounds bilaterally.  Pulmonary 
function testing revealed FVC of 4.22, 87 percent of 
predicted; FEV1 of 3.24, 96 percent of predicted; and an 
FEV1/FVC ratio of 77 percent.  FRC was 78 percent of 
predicted; diffusion capacity carbon dioxide testing (DLCO) 
was 77 percent of predicted.  The examiner noted that the 
DLCO was probably slightly below normal.  The examiner noted 
that August 1998 X-rays showed enlargement of the cardiac 
silhouette, but noted that this may have been due to volume 
overload during the veteran's period of acute renal failure.  
The examiner diagnosed asbestos related disease in the form 
of pleural plaques, which were clearly present on X-rays, 
though without notable progression of the size of the plaques 
in the past four years.  The examiner also diagnosed no 
evidence of significant restrictive lung disease, suggesting 
that there was no evidence of asbestos related pulmonary 
fibrosis or asbestosis.  

At his hearing before a hearing officer at the RO in December 
1999, as well as before the undersigned Board member in June 
2001, the veteran testified that he suffered from increasing 
weakness and lack of endurance in the past year which he 
attributed at least in part to his service-connected 
asbestosis.  At the June 2001 hearing the veteran's wife also 
testified to this increasing disablement.  

As the veteran's representative has pointed out at the Board 
hearing in June 2001, the veteran has not undergone a VA 
examination specifically to ascertain the extent of his 
asbestosis since January 1999.  The Board notes that the 
January 1999 VA examiner did not have the claims folder 
available for review.  The U.S. Court of Appeals for Veterans 
Claims has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, remand for a 
contemporaneous VA respiratory examination informed by a 
review of the claims folder is in order. 

The RO has rated the veteran's asbestosis with pleural 
plaques under Diagnostic Code 6833, for asbestosis.  
38 C.F.R. § 4.97 (2000).  Under that Code, where there is 
forced vital capacity (FVC) of 75 to 80 percent of predicted, 
or diffusion capacity carbon dioxide testing (single breath) 
(DLCO (sb)) of 66 to 80 percent of predicted, a 10 percent 
rating is assigned; where FVC is 65 to 74 percent of 
predicted, or DLCO (sb) is 56 to 65 percent of predicted, a 
30 percent rating is assigned; where FVC is 50 to 64 percent 
of predicted, or DLCO (sb) is 40 to 55 percent of predicted, 
or maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, a 60 percent 
rating is warranted; and where FVC is less than 50 percent of 
predicted, or DLCO (sb) is less than 40 percent of predicted, 
or maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or with cor 
pulmonale or pulmonary hypertension, or requiring outpatient 
oxygen therapy, a 100 percent rating is assigned.  Diagnostic 
Code 6833.  

The Board notes that upon the most recent VA examination in 
January 1999 sufficient impairment of respiration and 
functioning, as measured pursuant Diagnostic Code 6833, was 
not demonstrated to warrant a compensable (10 percent) 
rating.  The examination ordered in this remand should 
comprehensively describe all values called for on pulmonary 
function testing under Diagnostic Code 6833.  



Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for multiple myeloma 
during calendar year 1998, and all 
sources of medical treatment for 
respiratory disorders and multiple 
myeloma since June 2001, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA oncology examination to 
determine the onset and etiology of his 
multiple myeloma.  All clinical findings 
should be reported in detail.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
As discussed in the body of this Remand, 
the examiner should review the medical 
and scientific evidence presented within 
claims folder as related to environmental 
toxin exposure both during and after 
service, and as related to multiple 
myeloma, including research submitted by 
the veteran and letters from the D. 
BuchBarker, M.D., dated in December 1999 
and January 2000.  The physician must 
provide an opinion in answer to the 
following questions:  A) Is it at least 
as likely as not that multiple myeloma 
developed during service or within the 
first post service year; B)  Is it at 
least as likely as not that the veteran's 
exposure to asbestos, carbon 
tetrachloride, diesel oil, and fumes of 
sulfuric acid in service caused the 
development of multiple myeloma after 
service.

3.  The veteran should be afforded a 
respiratory examination to ascertain the 
current severity of his service-connected 
asbestosis.  All clinical findings should 
be reported in detail. The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
must report all clinical findings as to 
the veteran's current respiratory 
condition in terms of the criteria under 
Diagnostic Code 6833, as detailed above in 
the text of this Remand. 

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If a requested examination 
does not fully comply, including review 
of the claims file, the examination 
report(s) must be returned for corrective 
action.

5.  Thereafter, the RO should readjudicate 
the appealed claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to procure clarifying 
data and to comply with Court precedent and with recently 
enacted and promulgated legislation.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


